OPINION ON REHEARING. Humphreys, J. On rehearing, appellant insists that all the evidence considered by the trial court in the trial of the cause was abstracted in its brief. In proof of this, our attention is called to the following notation on the court’s docket: “Submitted to the court upon the pleadings and exhibits,” to the bill of exceptions which shows that certain evidence was offered and excluded and in which the following recital appeared: “This was all the evidence introduced by either party upon the trial of the above entitled cause. ’ ’ The docket entry was not the last expression of the court. The bill of exceptions was the act of the judge in vacation. The judgment and recitals therein are the last expressions of the court and the highest evidence by which to determine the course, conduct and result of the suit. Whenever it conflicts with the recitals in docket entries or in a bill of exceptions, the recitals in the judgment will control and all else must yield. If the judgment roll contains an erroneous recital, the only remedy is to obtain a correction thereof. In the instant case, the judgment recites that the case was heard upon other evidence than that set out in the abstract, and we can not treat the recital therein as dictum, in accordance with the suggestion of appellant.